Citation Nr: 0809277	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  99-06 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1968 to February 1970, including service in 
Vietnam.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

Procedural history

The veteran's original claim of entitlement to service 
connection for acute or subacute peripheral neuropathy was 
denied by the Board in an April 1998 decision.  In April 2002 
the Board denied the veteran's motion to revise the 1998 
decision on the basis of clear and unmistakable error.  In 
the meantime, the veteran filed a claim to reopen the 
previously-denied claim of entitlement to service connection 
for acute or subacute peripheral neuropathy in October 1998.  
In the above-referenced January 1999 rating decision, the RO 
denied the claim.  The veteran perfected an appeal of that 
decision.

In October 2003, the Board reopened the claim based on the 
submission of new and material evidence and remanded the 
claim for additional evidentiary and procedural development.  
The case was remanded again in February 2005.  Additional 
development was completed, and in September 2007 the VA 
Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) which continued to deny the 
veteran's claim.


FINDING OF FACT

The competent medical evidence of record indicates that a 
relationship exists between the veteran's current peripheral 
neuropathy and his presumed exposure to herbicides during his 
active military service.




CONCLUSION OF LAW

Service connection for peripheral neuropathy is warranted.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for peripheral 
neuropathy, contending that the condition is a result of 
exposure to herbicides in Vietnam.

In the interest of clarity, the Board will address the 
relevant law and regulations and their application to the 
facts and evidence.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in June 2007.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to obtain a VA medical 
nexus opinion.  The AOJ was then to readjudicate the claim.  

The veteran was afforded an examination by a VA neurologist 
in August 2005, the report of which indicates the examiner 
reviewed the veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination and rendered an appropriate diagnosis in 
conformity with the October 2003 remand instructions.  An 
addendum medical nexus opinion was offered in February 2007.  
Thereafter the AMC readjudicated the claim in the September 
2007 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  
Moreover, any potential error on the part of VA in complying 
with the June 2007 remand instructions has essentially been 
rendered moot by the Board's grant of the claim.  Cf. 
38 C.F.R. § 20.1102 (2007).  
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the veteran regarding his 
claim in May 2004 and March 2005.  The letters appear to be 
adequate.  The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letters or VA's development of 
the claim in light of the fact that the Board is awarding the 
benefit sought on appeal.  As with the Stegall discussion 
above, any potential error on the part of VA in complying 
with the provisions of the VCAA has essentially been rendered 
moot by the Board's grant of the claim.  Cf. 38 C.F.R. 
§ 20.1102 (2007).

The veteran has not been provided notice regarding degree of 
disability and effective date as required by the recent 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, as discussed in detail below, the Board is 
granting the veteran's claim.  It is not the Board's 
responsibility to assign a disability rating or an effective 
date in the first instance.  The Board is confident that if 
required the veteran will be provided with any additional 
appropriate notice under Dingess.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including organic disease 
of the nervous system, when manifested to a compensable 
degree within the initial post-service year.   See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2007).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e) (2007).

The diseases which are deemed to be associated with herbicide 
exposure include acute and subacute peripheral neuropathy, 
which is defined by the regulations as "transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolve within two years of the date 
of onset."  
See 38 C.F.R. § 3.309(e), Note 2 (2007); but see Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 68 Fed. 
Reg. 27,630, 27,630-27,641 (May 20, 2003) [which classifies 
chronic persistent peripheral neuropathy as a condition 
specifically not associated with herbicide exposure].

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  See also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) [the availability of 
presumptive service connection for a disability based on 
exposure to herbicides does not preclude a veteran from 
establishing service connection with proof of direct 
causation] and Brock v. Brown, 10 Vet. App. 155 (1997) 
[holding that the rationale employed in Combee also applies 
to claims based on exposure to Agent Orange].

As such, the Board must not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether such disability was the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran seeks service connection for peripheral 
neuropathy, which he contends developed as a result of his 
exposure to herbicides in Vietnam.  See, e.g., the September 
17, 2003 Appellant's Brief.

In order for service connection to be granted, three elements 
must be present: 
(1) evidence of current disability; (2) evidence of in-
service incurrence of disease or injury; and (3) medical 
nexus evidence linking (1) and (2).  Cf. Hickson, supra. 

In this case, Hickson element (1) has been met, as there is a 
diagnosis of "motor and sensory peripheral polyneuropathy" 
via a August 2005 electrophysiological study by a VA 
neurologist, as well numerous diagnoses of peripheral 
neuropathy in VA outpatient records dated from January 1999.

Concerning Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury.

Concerning disease, the veteran's service medical records do 
not reflect complaint, treatment, or diagnosis of peripheral 
neuropathy.  The record is also completely negative for any 
treatment or diagnosis of peripheral neuropathy for many 
years following service, which rules out presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309(a) (2007).  
Indeed, as noted above the initial diagnosis of this 
condition came in January 1999, almost 30 years following the 
veteran's discharge from service.

Concerning injury, the claimed injury is exposure to 
herbicides in Vietnam. Because the veteran in fact served in 
Vietnam, exposure to herbicides is presumed. See 38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a) (2007).  The second Hickson element has therefore 
been met with respect to in-service injury.

Moving on to crucial element (3), medical nexus, the Board 
notes that the veteran has not been diagnosed with a 
presumptive Agent Orange-related disease as defined by the 
regulations.  While the Agent Orange presumptive conditions 
include acute and subacute peripheral neuropathy, such is 
defined by the regulations as "transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolve within two years of the date 
of onset."  See 38 C.F.R. § 3.309(e), Note 2 (2007).  As 
explained above, the veteran's peripheral neuropathy had its 
onset some 30 years following his presumed exposure to 
herbicides in Vietnam.

Moreover, the August 2005 VA neurologist specifically noted 
in the February 2007 addendum opinion that the veteran's 
peripheral neuropathy symptoms "have worsened in the past 
decade . . . which happens to all patients."  This statement 
indicates that the veteran's peripheral neuropathy was not 
transient, but rather progressive in nature.  Chronic 
persistent peripheral neuropathy, which, according to the 
August 2005 VA neurologist, appears to be the type of 
peripheral neuropathy at issue in the veteran's case, is a 
condition which the VA Secretary has determined to be 
unrelated to herbicide exposure.  See generally Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 68 Fed. 
Reg. 27,630, 27,630-27,641 (May 20, 2003) [which classifies 
chronic persistent peripheral neuropathy as a condition 
specifically not associated with herbicide exposure].



The presumptive provisions relating to acute and subacute 
peripheral neuropathy are therefore inapplicable in this 
case.  Thus, a medical nexus between service and his 
peripheral neuropathy may not be established via the 
statutory presumption. 
See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

As indicated in the law and regulations section above, 
however, service connection may still be established on a 
direct basis, i.e., via a medical opinion linking the claimed 
disability to the veteran's his presumed herbicide exposure.  
See Combee and Stefl, supra. 

The Board remanded the claim in October 2003 and February 
2005 for the purpose of obtaining a medical opinion 
addressing the etiology of the veteran's peripheral 
neuropathy.  The resulting February 2007 opinion stated that 
the veteran's neuropathy "is at least as likely as not 
related to . . . exposure . . . to herbicide during his tour 
in Viet Nam."  There are no competent medical opinions to 
the contrary.  Hickson element (3) has also been satisfied.   
Thus, all elements have been met. 

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for peripheral neuropathy 
is warranted.  The benefit sought on appeal is granted.


ORDER

Service connection for peripheral neuropathy is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


